Case: 13-11015      Document: 00512688877         Page: 1    Date Filed: 07/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11015
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 7, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANDREW SIEBERT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CR-220-4


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Andrew Siebert was convicted by a jury of conspiring to commit and
committing wire fraud, mail fraud, and bank fraud and was sentenced to a
total of 60 months of imprisonment and a three-year term of supervised
release. His conviction was affirmed on appeal. United States v. Manners, 384
F. App’x 302 (5th Cir. 2010).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11015     Document: 00512688877     Page: 2   Date Filed: 07/07/2014


                                  No. 13-11015

      In 2013, Siebert filed in the Northern District of Texas Dallas Division
what he styled as a “Motion Requesting Court to Grant Time Credits under
U.S.S.G. § 5G1.3(b),” requesting that the district court reduce his sentence to
account for the time he spent in home confinement.            The district court
concluded that § 5G1.3(b) did not apply to the facts of Siebert’s case, construed
the motion as arising under 28 U.S.C. § 2241 for relief under 18 U.S.C.
3585(b)(1), and denied the motion on its merits. Siebert appeals, arguing that
the district court erred in failing to apply § 5G1.3(b)(1) to reduce his sentence
to account for the time spent in home confinement and in construing his claim
as arising under § 3585(b).
      We do not address whether the district court should have dismissed the
motion for lack of jurisdiction but instead address Siebert’s substantive claim
in the interest of judicial efficiency given that Siebert is not entitled to the
relief he seeks. See United States v. Garcia-Gutierrez, 835 F.2d 585, 586 (5th
Cir. 1988). In reviewing the denial of habeas relief, we review a district court’s
conclusions of law de novo and findings of fact for clear error. Wilson v. Roy,
643 F.3d 433, 434 (5th Cir. 2011). We may affirm the district court’s denial of
relief “on any ground supported by the record.” Scott v. Johnson, 227 F.3d 260,
262 (5th Cir. 2000).
      Seibert does not challenge the district court’s reasons for denying him
relief under § 3585(b) but appears to concede that he is not entitled to relief
under § 3585(b). In any event, because Siebert was released on a personal
recognizance bond to home confinement and was not committed to the custody
of the Attorney General or subject to the Federal Bureau of Prisons control
during that time, he was not in “official detention” and was not entitled to
credit against his sentence for the time spent in home confinement.           See
§ 3585(b); Reno v. Koray, 515 U.S. 50, 57-65 (1995).



                                        2
    Case: 13-11015    Document: 00512688877    Page: 3   Date Filed: 07/07/2014


                                No. 13-11015

      Further, although Siebert contends that the district court had authority
to reduce his sentence under § 5G1.3(b)(1), the district court did not err in
concluding that § 5G1.3(b)(1) did not apply. The record does not reflect that
Siebert was serving an undischarged term of imprisonment from another
offense at the time he was sentenced in the instant case. See § 5G1.3(b)(1).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3